DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/811,064, filed on 01/18/2013.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0001], the Applicant is suggested to include the continuation data of U.S. Application No. 17/338,092 and update the applications to U.S. Patent Numbers. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed subject matter “a coding circuit configured to generate baseband signals by a defined modulation scheme” recited in claim 4 raises the issue of new matter.
According to the invention discussed in paragraph [0079] of the specification, “A mapper 306A takes the interleaved data 305A and the frame configuration signal 313 as input and performs modulation, such as QPSK (Quadrature Phase Shift Keying), 16-QAM (16-Quadradature Amplitude Modulation), or 64-QAM (64-Quadradture Amplitude Modulation) thereon, then 25 outputs a baseband signal 307A. (Depending on the frame configuration signal 313, the modulation scheme may be switched.)” Therefore, the claimed subject matter recited in claim 4 is performed by a mapper, not a coding circuit as claimed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,240,084 in view of Raleigh et al. (US 2005/0089009 A1), hereinafter “Raleigh”. 
Most of the claimed limitations recited in claim 3-5 of the instant application are identical to the claimed limitations recited in claims 1-3 of U.S. Patent No. 11,240,084, except the generating step recited in claims 3 and 5 of the instant application is different than claims 1 and 3 of U.S. Patent No. 11,240,084. For example, claims 3 and 5 recite “generating baseband signals by a defined modulation scheme” while claims 1 and 5 recite “generating baseband signals by a defined error correction coding”. For the apparatus claims 4 and 2, claim 4 of the instant application recites “a coding circuit configured to generate baseband signals by a defined modulation scheme” while claim 2 of U.S. Patent No. 11,240,084 recites “a coding circuit configured to generate baseband signals by a defined error correction coding”.  
Raleigh illustrates a hub shown in Figure 2 for a network of Figure 1 and teaches in paragraph [0035] that “a baseband physical layer processor (202) includes hardware for implementing error correction coding, and any particular modulation scheme employed such as OFDM and QAM.”
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art as taught by Raleigh to provide hardware into the instant application, such as a mapping circuit configured to generate baseband signals by a defined modulation scheme as recited in claims 3-5 of the instant application or a coding circuit configured to generate baseband signals by a defined error correction coding as recited in claims 1-3 of U.S. Patent No. 11,240,084 in order to generate baseband signals by either defined error correction coding or defined modulation scheme.

Allowable Subject Matter
Claims 3 and 5 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action, and a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2004-336564 A relates to a multi-carrier transmitting device for reducing signal power loss of a complex baseband signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Young T. Tse/Primary Examiner, Art Unit 2632